Citation Nr: 0335666	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a retained foreign body in the left forearm.

4.  Entitlement to nonservice-connected pension benefits.

5.  Entitlement to service connection for a depressive 
disorder.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 7, 1990 to 
May 14, 1991, when he was mobilized in support of Operation 
Desert Storm/Desert Shield.  In addition, available service 
personnel records reflect that he has 20 years of service as 
a reservist, and performed both required inactive and active 
duty for training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the veteran's "Appeal to Board of Veterans Appeals," 
received in November 2000, he indicated he is being treated 
for left hip and neck pain.  A claim for service connection 
for left hip and neck disabilities are inferred.  This matter 
is referred to the RO for appropriate action.

In the November 2000 VA Form 9, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  Pursuant 
thereto, in written correspondence received in December 2001, 
the veteran withdrew his hearing request.  Accordingly, the 
Board will continue review of the appeal. 

The issues of entitlement to service connection for PTSD and 
tinnitus, and to an initial compensable evaluation for the 
service-connected left arm disability are the subject of a 
remand immediately following this decision.




FINDINGS OF FACT

1.  By a rating decision dated in August 2002, the RO granted 
the veteran's claim for nonservice-connected pension.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to nonservice-connected 
pension.

3.  In December 2001, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeals concerning 
entitlement to service connection for depression and 
entitlement to TDIU.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claims of entitlement to nonservice-
connected pension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2003).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of service 
connection for depression and entitlement to TDIU.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to nonservice-connected 
pension, the Board observes that the RO granted entitlement 
to non-service connected pension in an August 2002 rating 
decision.  As a result, the RO's decision awarding 
nonservice-connected pension has fully resolved, and thus has 
rendered moot, the administrative claim on appeal to the 
Board.  Therefore, having resolved the veteran's claims in 
his favor, there is no longer a question or controversy 
remaining with respect to entitlement to nonservice-connected 
pension.  38 C.F.R. § 3.4 (2003).  Nor are any exceptions to 
the mootness doctrine present because the relief sought on 
appeal, the initial award of nonservice-connected pension, 
has been accomplished without the need for action by the 
Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 
511, 7104, 7105; 38 C.F.R. § 20.101.

Concerning the issues of entitlement to service connection 
for depression and entitlement to TDIU, the Board observes 
that the veteran stated he wished to withdraw his claims for 
service connection for depression and entitlement to TDIU in 
a statement received by the RO in December 2001.  He further 
articulated his wishes to this effect in a Decision Review 
Conference in December 2001 with the Decision Review Officer 
(DRO), and indicated that he wished to pursue his other 
claims on appeal.  This is reflected in the DRO's notes of 
the conference, which were filed in the same month.  As the 
appellant has withdrawn his appeals as to the issues of 
service connection for depression and entitlement to TDIU, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning these issues.  The Board 
therefore has no jurisdiction to review these issues.

Accordingly, these issues are dismissed.


ORDER

The appeals concerning entitlement to nonservice-connected 
pension, service connection for depression, and entitlement 
to TDIU are dismissed.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  This law redefines the VA's duty to assist, 
enhances its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded claim requirement.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

First, concerning the veteran's claim for service connection 
for PTSD, the record reflects that the veteran has averred 
that he experienced stressors throughout his military 
service.  Several of the stressors he reported allegedly 
occurred when he was on active duty in support of Operation 
Desert Storm/Desert Shield in 1991.  A letter from the 
veteran's treating physician, Carlos Berry, M.D. and 
Psychiatrist, PTSD Program, Tuscaloosa VA Medical Center 
(VAMC), gave his professional opinion that the veteran 
manifested PTSD that was due to these stressors.  Available 
service personnel records in the file identify the unit to 
which the veteran was assigned during this time.  An attempt 
must be made to verify these stressors.

Second, concerning the veteran's claim for service connection 
for tinnitus, the veteran has averred that he sustained 
acoustic trauma during his inactive and active duty for 
training.  In support of this, he submitted an "Individual 
Sick Slip," which is dated in March 1999 and shows 
complaints of ringing in both ears.  The document identifies 
the veteran by his rank and shows his unit of assignment.  It 
is signed by a Medical Non-Commissioned Officer.  In 
addition, available service personnel records show that the 
veteran's military occupational specialty is that cannon 
crewmember (13B20), an occupation he had held for more than 
11 years in 1991.  These records further reflect assignment 
with such units as the 114th Field Artillery (where he served 
as a gunner), the 155th Armored Brigade (with whom he served 
when mobilized to active duty), the 116th Brigade Combat Team 
(cavalry), and the 82nd Field Artillery (as tank driver).  
These records suggest it is entirely believable that the 
veteran was consistently exposed to acoustic trauma, not just 
once but throughout his career as a reservist.  Efforts must 
be made to verify the dates of the veteran's inactive and 
active duty service as a reservist. 

Third, concerning the veteran's claim for an initial 
compensable evaluation for the service-connected residuals of 
a retained foreign body in the left forearm, the Board notes 
that the medical record is incomplete.  The veteran submitted 
additional, new, medical evidence concerning his left forearm 
disability.  The appropriate waiver of agency of original 
jurisdiction review was submitted with the evidence.  See 
38 C.F.R. § 20.1304.  However, this evidence notes finding of 
neurological impairment in his left forearm, and indicates 
that further testing must be done.  This finding coincides 
with the findings shown in the August 2000 VA examination 
report.  The examiner noted the veteran's complaints of 
decreased sensation and stated that nerve conduction studies 
and electromyograph reports should be obtained and reviewed 
with current treatment records to determine whether or not 
present neurological symptoms were the result of the 
inservice injury.  A review of the record does not show that 
this has been done.  Therefore, further examination of the 
veteran's left arm disability is required to determine the 
nature and extent of manifestations attributed to the 
inservice injury and retained foreign object.

Further, the United States Court of Veterans Appeals for 
Veterans Claims (Court) has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's residuals of a retained 
foreign body in the left forearm, the RO should consider the 
proper evaluation to be assigned for the veteran's service 
connected left forearm disability pursuant to the Court's 
holding in Fenderson.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed PTSD and tinnitus, and his 
service-connected left forearm 
disability.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
PTSD and tinnitus, and his service-
connected left forearm disability.  The 
RO should request inpatient and 
outpatient records, to include any and 
all clinical medical records.  In 
particular, the RO should request any and 
all treatment records from the North 
Mississippi Medical Center and Victor 
John Gray, M.D., of Tupelo, Mississippi 
(location unverified); and any and all 
inpatient and outpatient records from 
VAMC Tuscaloosa, Alabama that are not 
already of record, to include any and all 
clinical medical records and any and all 
mental hygiene records including records 
of individual and group therapy. 

4.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about the following:

?	The stabbing to death of a female at 
Fort Sill, Oklahoma
?	Tank driving over a bridge and 
killing three soldiers
?	Gas attacks during his mobilization 
for Operation Desert Storm/Desert 
Shield
?	Soldiers dying of heat stroke
?	Mental breakdown of fellow soldiers, 
whom he later had to guard
?	Driving a tank that crashed off a 
cliff during his mobilization for 
Operation Desert Storm/Desert Shield
?	Artillery soldiers who were killed 
or wounded in a friendly fire 
incident during his mobilization for 
Operation Desert Storm/Desert Shield
?	and any other incident he may wish 
to identify, including the death or 
injury of any fellow service-member 
who may have been known to him.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate a date for the 
event as possible, so as to enable the 
service department to verify the 
identified stressors.

5.  The RO should send the veteran a 
development letter asking the veteran to 
identify the units to which he was 
assigned as a reservist and as accurate 
as he can a listing of his active duty 
for training assignments and their dates.

6.  The RO should, in addition, afford 
the veteran an opportunity to provide 
buddy statements from individuals who may 
have witnessed either the stressors the 
veteran identifies, or the instance of 
acoustic trauma that the veteran avers 
has caused his hearing impairment, to 
include tinnitus.

In the alternative, the RO should advise 
the veteran that the buddy statement he 
has provided was not signed by the 
witness.  Please afford him the 
opportunity to resubmit the statement, 
signed by the individual whose testimony 
is being offered.

7.  Whether or not the veteran responds, 
the RO must verify all periods of the 
veteran's active service-his initial 
basic training, and his mobilization for 
Desert Storm/Desert Shield-and his 
periods of inactive duty for training and 
active duty for training.  The RO should 
send a request to the Army Reserve 
Personnel Command (ARPERSCOM), the 
Adjutant General of the National Guard 
and Army Reserve, and the National 
Personnel Records Center (NPRC) for this 
verification.  In addition, the RO should 
request NPRC search any and all sources 
to include, but not be limited to, pay 
records with Defense Finance Accounting 
Service (DFAS) and its predecessor, 
copies of orders, and unit drill and 
muster reports.

The RO should advise that we are 
attempting to verify the veteran's duty 
status during March 1999, when he 
reported for treatment for complaints of 
ringing in his ears.  The RO should 
include a copy of the Individual Sick 
Slip the veteran submitted.

If the RO can verify other periods of 
inactive service or active duty for 
training during which the veteran was 
subjected to acoustic trauma or 
experienced a stressor related to his 
PTSD, the RO should similarly advise NPRC 
and include copies of the relevant 
documents for their use.

8.  The RO must make a specific attempt 
to obtain the veteran's service personnel 
records (his "201 file") and any 
additional medical records for both his 
periods of active service.  In addition, 
the RO must make a specific attempt to 
obtain the veteran's service medical and 
service personnel reserve records.  If 
the service personnel and medical records 
are unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  

9.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information:

?	The veteran avers he witness the 
stabbing to death of a female at 
Fort Sill, Oklahoma
?	While mobilized in support of 
Operation Desert Storm/Desert Shield 
from December 1990 to May 1991 and 
assigned to 155th Armored Brigade, 
the veteran avers he was exposed to 
the following stressors:
o	Gas attacks 
o	Mental breakdown of fellow 
soldiers, whom he later had to 
guard
o	Driving a tank that crashed off 
a cliff during his mobilization 
for Operation Desert 
Storm/Desert Shield
o	Artillery soldiers who were 
killed or wounded in a friendly 
fire incident during his 
mobilization for Operation 
Desert Storm/Desert Shield
?	The veteran avers he experienced the 
following events, which may have 
occurred during his mobilization in 
support of Operation Desert 
Storm/Desert Shield, when he was 
assigned to the 155th Armored 
Brigade, from December 1990 to May 
1991, but it is unclear and the 
events may have occurred during 
other periods of active duty for 
training
o	Soldiers dying of heat stroke
o	Tank driving over a bridge and 
killing three soldiers.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

9.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
neuropsychiatric disorder, to include 
PTSD.  The examination should be 
conducted by a board to include a 
psychologist and a psychiatrist.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, and all 
newly acquired inpatient and outpatient 
treatment records, to include all records 
of mental health care including 
individual and group therapy, must be 
reviewed by the examiners in conjunction 
with their examination of the veteran.  
The examiners should address the 
following matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's neuropsychiatric 
disabilities, to include PTSD.
?	Describe any current symptoms and 
manifestations attributed to his 
neuropsychiatric disabilities, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability.  In making these 
opinions, the examiner is referred 
to the following:
1.	VA examination reports dated in 
September 1999
2.	VA examination report dated in 
September 2000
3.	The August 2000 statement of 
Dr. Carlos Berry, M.D. and 
Psychiatrist, PTSD Program, 
Tuscaloosa VAMC.

10.  In addition, and when the above 
development has been completed, the RO 
should make arrangements to afford the 
veteran a VA audiological examination and 
VA examinations by orthopedic and 
neurology specialists to determine the 
nature, extent and etiology of any 
hearing impairment to include tinnitus, 
and the nature and extent of his service-
connected left forearm disability.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of the 
claimed hearing disabilities to 
include tinnitus and service-connected 
residuals of a retained foreign body 
in the left forearm.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed hearing disabilities and 
service-connected left forearm 
disability-including any and all 
neurological, muscular, and orthopedic 
manifestations of the left forearm.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all hearing disabilities 
and for left forearm pathology 
identified in accordance with the 
criteria.

o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion and extension 
for the left elbow.
o	For any muscular involvement, 
identify the muscles affected and 
give an assessment of the 
severity of impairment
?	Slight impairment:  minimal 
scar without evidence of 
fascial defect, atrophy or 
impaired tonus; no 
impairment of function or 
metallic fragments retained 
in the muscle tissue
?	Moderate impairment:  
entrance and, if present, 
exit scars, small or linear, 
indicating short track of 
missile through muscle 
tissue; some loss of deep 
fascia or muscle substance 
or impairment of muscle 
tonus and loss of power or 
lowered threshold of fatigue 
when compared to the sound 
side
?	Moderately severe 
impairment:  entrance and, 
if present, exit scars 
indicating track of missile 
through one or more muscle 
groups; indications on 
palpation of loss of deep 
fascia, muscle substance, or 
normal firm resistance of 
muscles compared with sound 
side; tests of strength and 
endurance compared with 
sound side demonstrate 
positive evidence of 
impairment
?	Severe impairment:  ragged, 
depressed and adherent scars 
indicating wide damage to 
muscle groups in missile 
track; palpation shows loss 
of deep facia or muscle 
substance, or soft flabby 
muscles in wound area; 
muscles swell and harden 
abnormally in contraction; 
tests of movements compared 
with the corresponding 
muscles of the uninjured 
side indicate severe 
impairment of function; if 
present, the following are 
also signs of severe muscle 
disability
?	X-ray evidence of 
minute multiple 
scattered foreign 
bodies
?	Adhesion of scar to one 
of the long bones, 
scapula, pelvic bones, 
sacrum or vertebrae, 
with epithelial sealing 
over the bone rather 
than true skin where 
bone is normally 
protected by muscle
?	Diminished muscle 
excitability to pulsed 
electrical current in 
electrodiagnostic tests
?	Visible or measurable 
atrophy
?	Adaptive contraction of 
an opposing group of 
muscles
?	Atrophy of muscle 
groups not in the track 
of the missile
?	Induration or atrophy 
of an entire muscle 
following simple 
piercing by projectile.
o	For any neurological involvement, 
describe the specific nerves 
involved and provide an 
assessment of the severity of 
impairment.
o	Provide an assessment of 
functional loss, if any, 
associated with the left forearm 
disability, including the 
presence of limitation of motion 
due to pain, weakness, atrophy, 
incoordination, excess 
fatigability, deformity, or other 
functional impairment, pursuant 
to DeLuca v. Brown, 8 Vet. App. 
202 (1995).
o	Provide full description of the 
residual scarring, including 
measurements and degree of 
impairment, if any, attributable 
to the scar, in accordance with 
the new and old regulations for 
scars.

The examiners are asked to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested hearing impairment, to include 
tinnitus, is the result of acoustic 
trauma the veteran was exposed to during 
his service as a reservist or his active 
service when mobilized in support of 
Operation Desert Storm/Desert Shield.

The examiners are further asked to offer 
an opinion as to whether it is at least 
as likely as not that any currently 
manifested skeletal impairment, muscular, 
or neurological impairment is the result 
of, or part and parcel of, (i.e., 
indistinguishable from) the veteran's 
service connected, inservice, injury with 
retained foreign body in the left 
forearm.

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD and tinnitus, and for 
an initial compensable rating for the 
residuals of a retained foreign body in 
the left forearm.  In evaluating the left 
forearm disability, the RO is directed to 
consider whether any symptomatology 
exhibited-including any and all 
skeletal, muscular, and neurological 
impairment, as well as scarring-warrants 
separate, compensable evaluations under 
other diagnostic codes, in accordance 
with Esteban v. Brown, 5 Vet. App. 259, 
261 (1994) and VAOPGCPREC 23-97 (July 7, 
1997).

The analysis of the evaluation of 
scarring and muscular impairment must 
further include analysis of which 
criteria is more favorable to the 
veteran, and notice of all applicable 
regulations must be given to the veteran.

12.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2






